Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 April 1808
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     La Grange 8th. April 1808
                  
                  Altho’ my Letter by Young Mr. McHenry Had Not Reached You, I am sure You Have by this time Heard of My Unhappy fate. The Wife whose Loss I am left to Mourn Has Been Long known to You—in Her, as Every Moment of an Union of Thirty four Years, I Have found the Greatest Blessing My Heart Could Wish for and more than a Compensation for Every possible Misfortune—The Great and Amiable character She Had public Opportunities to display was only a part of the Adorable Qualities in which So much Domestic Happiness Had Centered. And at the End of a Life devoted to and probably shortened by Conjugal Love, she Gave me, to Her Last Breath, Such Affecting proofs of Her Sentiments As Have Mingled to an inconsolable Grief the more tender Remembrances. I Have Long Ago, from my Heart, pitied You, My dear jefferson—And Yet, Before this Blow, I Confess I did not know What it was to Be Unhappy—there was Hitherto No Effort in My Standing Superior to all Vicissitudes—Now I feel Myself irretrievably Overpowered—You Will Be But too Ready to Sympathize with me. in Her You Had a Noble Minded Admirer and an Affectionate Grateful friend.
                  Under these Cruel Circumstances it is painful for me to Express, Yet I ought not to dissemble My disappointement to See a State Vessel Arrive Without a Line of Answer to My Letters of September Last—You know it is not in My temper to Be Either Desponding or importunate. I am Heartily Disposed to Impute my distress to Any Accident or person this Side of the Atlantic. But it would be Want of Confidence and Gratitude for my friends on other shore and particularly for You, Was I to Refrain from Entreating Your Experienced Benevolent Attention in My Behalf.
                  Be pleased, My dear friend, Again to peruse the inclosed Long Letter to Which it is Needless to join the Copies inclosed in them, since they Cannot fail Having Been Received, at Least By the Revenge. Since that time Not One Line of Answer, Nor Any intelligence Whatsoever Respecting My Louisiana affairs, Has Been Conveyed to me—I only found in a Newspaper the Act of Congress Limiting the Claim of the City of New Orleans—The Share Left to me Has therefore from that day Been fit for Sale, and Equal to Your Expectations of an immense Value and immediate Raising of the Wanted Capital. Indeed When I Consider that twelve Month Have Since that time Elapsed, and that the Urgency of My Situation Was Represented to such a friend as You Long Before this Last Aviso was Sent, I Have Every Motive to think Your Letters to me and those of other Correspondents Have Been detained in the french Offices.
                  In Addition to the tedious informations I took the Liberty, in my letter of September to Give You, I Must Say that the Loss We Have to Mourn Leaves Us Some What under the pecuniary Situation I Had Represented. I Was Made, By Will, possessor of all What the Law permits to Give—But in the Engagement for nine thousand francs after us to our Children, and in the Heavy debts Common to Both and now, By the Law, left for me to pay, I would Have found Great disadvantages Had Not My Children Attended Rather the intention of their Mother than the Letter of the Civil Code—We Made an Arrangement Where By Acknowledging the furniture of the House and the farming Stock to Be Mine, and Receiving as their property a few Landed purchases that Compleat My fields, they take their three thousand francs each, as formerly Enjoyed By them, in Britanny and Auvergne, Hold the two small farms alluded to in my Last Letter as Being Appropriated to the legacies and other small Charges of the Several Successions, and Leave Me the Enjoyement for Life of the House, timber, and that part of La Grange which I farm Myself.
                  All the Debts Common to Both I am to pay one Half this, the other Half Next Year. The Remainder of the Hundred Thousand dollars Mentionned in My Last is also in part pressing on me. To that Must Be Added the increasing interest, Some of it very Heavy, of twelve Months, and a Large Sum of Expenses and Charges in Capital Laid Upon me By the Melancholy Unforeseen Circumstances Which, When I wrote You Last, did not Exist.
                  To this, I Will also Add that the Annual Revenue of What Remains for me at La Grange Has Been in My Last Overstated. Yet if the threatening Load of Debts Was Removed, and the American Revenue of two thousand Dollars insured, I Might, With My Excellent Children, Lead in our Retirements of La Grange as Comfortable a Life as Can Be found Under the incessant Misery of profound Grief for a Loss which No Words Can Express, No tears Can Adequately Mourn. You Will No dout, feel With Us, When We find ourselves More and More Attached to this Mansion where it Seems We Are Less Separated from Her than Any Where Else.
                  in this Situation, I am Surrounded By as much Benevolence of My Country Men as May Be Wished for—and I may also Say that Between the Remnants of the Old Courts and Nobility, and the Rise of a New Throne Creating a Way fresh Kings, and Nobles, and on the Later Heaping immense fortunes, I stand in a Retired post Not Unpleasing to Myself, and perhaps Not Remote from some Hints I did Suggest in a Confidential Letter.
                  But While I take a pride in Owing to the free people of the United States, to my American friends, and particularly to You, my dear Jefferson, a Relief Equal to the Extensive distress which the Strange Vicissitudes of My Life Have Laid on me, I am on the Brink of Ruin, and Would Have Been, By this time, passed Every possibility of Redemption, Had not the Benevolent patience of Creditors Enabled me, Hitherto, to Wait the Effect of Expectations formed Several Years Ago.
                  This distress is Now so pressing on Me, that Upon the perusal of Your Letters of May and July, I Would think Myself Warranted By Necessity to draw on Mr. duplantier for a Sum Evidently inferior to the value of the Land Near the City, Mortgage included, if it Could Be done at Such Remote Wa as Would Not perplex this Excellent man. But What to Say to people who Object My Not Having Received Since so Long a time, Any Legal documents, Not Even a Certain information of the Locations Having Been Made, Where, and of What presumed Value for Each Lot? How to Answer their Wondering at the Silence of My friends Except By the Probability of their Letters Being Kept in the french Offices, Which is of Little Avail to find the Monney I want.
                  I was, a few days ago, Speaking to Mr. [Snoe], a friend to Mr. Clarke, who Has Been several Years at New orleans. His Estimate of the Lot Near the City was, on An Average, thousand francs per Acre which He Says May Be Sold in a Week. Six Hundred Acres Would at once liberate my fortune. Could Not one Half of the Remainder insure the Wanted Revenue in the American Bank or Any Where else, and the other Half Be Laid in tracts for Mr. de Grammont, My Children, and Myself. A Letter from You, Announcing it is done, and that I may draw to the Required Amount Would Be a Welcome News of Salvation. I know it is An immense Value, But However Inferior In Your kind Expectations, And the More so if You Add the ten p.c. Yearly increase. But What Ever You Can do, My dear friend, Let Me Adjure You to do it immediately, in order that My fate may be known as Soon as possible, and be so kind as to inclose Your Letters to Gal. Armstrong with orders to the Bearers or Consuls not to put them at the post Office.
                  All this I write in Great Haste, Hearing the dispatches will go to Morrow Morning from Paris Where I shall be Next Monday to see Gal. Armstrong—in the Mean While I know Nothing of What Has been Brought By the Aviso, excepting the Ridiculous Conduct of the British Cabinet, and the Happy Result of a Meeting Relative to our friend Madison. Your Letter to the Assembly of Pennsylvania is Worthy of You, My dear friend,—But I Must Put an End to this Hasty Scrawl, for which I would Be ashamed, so Long and Selfish it is, Was it not Confidentially Entrusted to Your Unparalled friendship. Receive the tender Assurances of My Eternal Gratitude, Respect, and Affection
                  
                     Lafayette 
                     
                  
               